                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                          Plaintiff,

      v.                                             Case No. 16-CR-159 (PP)

CHARLES EDWARDS,

                          Defendant.



   UNITED STATES’ MOTION TO REASSIGN A RELATED CRIMINAL CASE


      The United States of America, by United States Attorney Matthew D. Krueger and

Assistant United States Attorneys Gregory Haanstad, Christopher Ladwig, and Phillip

Kovoor, hereby moves the court pursuant to Criminal L. R. 13 to reassign United States

v. Van Mayes (18-CR-154 (LA)) into the Honorable Judge Pamela Pepper’s court.

Attached are the government’s and defendant’s motions regarding the reassignment

request, which were previously filed in 18-CR-154.

      Respectfully submitted this 23rd day of July 2019.

                                        MATTHEW D. KRUEGER
                                        United States Attorney

                                 By:    s/ Christopher Ladwig
                                        Christopher Ladwig (WBN 1052024)
                                        Assistant United States Attorney
                                        Office of the United States Attorney
                                        Eastern District of Wisconsin
                                        517 East Wisconsin Avenue, Room 530

                                           1

           Case 2:16-cr-00159-PP Filed 07/23/19 Page 1 of 2 Document 62
                           Milwaukee, Wisconsin 53202
                           Telephone: (414) 297-1700




                             2

Case 2:16-cr-00159-PP Filed 07/23/19 Page 2 of 2 Document 62
